Citation Nr: 0916750	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-09 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for actinic keratosis, 
claimed as skin cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1942 to April 
1944, April 1944 to April 1946, and September 1951 to March 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2008, the Veteran testified before a review officer 
at the RO.  A transcript of this hearing has not been 
included in the record and is a subject of the remand, below.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file finds no transcript from the June 
2008 hearing of the Veteran before a review officer of the 
RO.  A copy of that transcript must be obtained and included 
in the record.  If a copy cannot be found, then the Veteran 
should be offered another opportunity to testify at the RO.

A review of the record finds that the Veteran had submitted a 
signed release (VA Form 21-4142) for the RO to obtain private 
treatment records for his skin disorders, listed as 
keratosis, skin cancer, basel cell squamas [sic] cell 
carcinoma, from the Scott and White Clinic and Hospital, 
Temple, Texas in January 2007.  There is no indication in the 
claims file that this release was ever sent to this facility.  
The Board notes that a July 2006 release for another claimed 
condition (hearing) was sent to this facility; however that 
release pertained to treatment records for hearing, not skin 
disorders.  

Further, the Veteran submitted for consideration a July 2008 
statement from a private physician, Dr. H., who stated he had 
reviewed the Veteran's ("rather extensive") private 
treatment records at the "Santa Fe" hospital and the Scott 
& White Hospital, and that there were "over 34 visits" to 
the Dermatology department.  The private records currently in 
the claims file are not "rather extensive" and do not 
contain "over 34 visits", or any records from a "Santa Fe" 
hospital, or any private treatment records from a "Dr. 
Conger" which was also referenced in this July 2008 
statement.  As a result of the foregoing, another attempt to 
obtain all private records that may pertain to the Veteran's 
claimed condition should be undertaken.

The Board finds the February 2007 VA skin disorder 
examination legally adequate in light of the examiner's 
review of the claims file, physical examination, etiology 
opinion and rationale; however that examination reflected the 
claims file as it existed in February 2007.  In January and 
July 2008, the Veteran's private physician indicated that he 
has reviewed the Veteran's treatment reports and attribute 
the Veteran's skin disorder to service.  As such, another 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his skin disorders for any period of time 
from any private practitioner, 
specifically from "Santa Fe" hospital 
and a "Dr. Conger," or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  Locate and include in the claims file 
the transcript from the Veteran's June 
2008 hearing before a review officer of 
the Waco, Texas RO.  If this transcript 
cannot be located, so inform the Veteran 
and offer the Veteran another opportunity 
to testify.  Any inability to locate the 
transcript, include it in the claims file, 
or to contact the Veteran must be 
documented.  

3.  Scheduled the Veteran for a VA 
dermatology examination to ascertain the 
etiology of his current skin disorder.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the Veteran's actinic keratosis is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to 
service.  

A complete and detailed rationale is 
requested for the opinion provided, to 
include discussion of the above referenced 
January and July 2008 medical opinions. 

	     4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the service connection claim 
by evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, furnish to the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




